Case 1:18-cv-02185-LJL Document 283-17 Filed 05/11/20 Page 1 of 5




                     Exhibit Y2
4/4/2020                  Case 1:18-cv-02185-LJL USD
                                                 Document      283-17
                                                     to HKD Exchange Rate - Filed 05/11/20
                                                                            Bloomberg Markets Page 2 of 5




           Menu               Search                                Bloomberg                                     Sign In          Subscribe



  DJIA                S&P 500         NASDAQ       FTSE 100       NIKKEI 225 Future   EUR USD     WTI Crude     Gold
  21,052.53           2,488.65        7,373.08     5,415.50       17,700.00           1.0801      28.34         1,645.70
    -360.91             -38.25          -114.23      -64.72         +20.00              -0.0057    +3.02          +8.00




     USDHKD:CUR
     USD HKD X RATE


     7.7525                           HKD         +0.0009 +0.01%
                                                                                                                               AS OF 04/03/2020 EDT



      OPEN                       PREV CLOSE                YTD RETURN          DAY RANGE                      52 WEEK RANGE

      7.7516                     7.7516                    -0.50%              7.7513 – 7.7547                7.7506 – 7.8502

1D    1M    1Y   5Y                                                                                                            è VIEW FULL CHART


                                                       7.7540


                                                       7.7530


                                                       7.7520




     7p    10p    1a     4a      7a    10a   1p   4p


                                                                                                                               ADD TO WATCHLIST
                                                                                                                           x




                                                                                                                               AS OF 04/03/2020 EDT
1D    1M    1Y   5Y                                                                                                            è VIEW FULL CHART


                                                       7.7540


                                                       7.7530


                                                       7.7520




     7p    10p    1a     4a      7a    10a   1p   4p




News
https://www.bloomberg.com/quote/USDHKD:CUR                                                                                                        1/4
4/4/2020              Case 1:18-cv-02185-LJL USD
                                             Document      283-17
                                                 to HKD Exchange Rate - Filed 05/11/20
                                                                        Bloomberg Markets Page 3 of 5

                    Markets
                    Bad News Is Grinding Down Wall Street’s Few Remaining Bulls
                    21 hours ago



                    Markets
                    Stocks Suﬀer Weekly Loss After Dismal Jobs Report: Markets Wrap
                    21 hours ago



                    World
                    'Bloomberg The Open' Full Show (4/3/2020)
                    Apr 3, 2020
    47:57



                    Markets
                    Lebanon Edges Away from Its Decades-Old Peg for Small Deposits
                    Apr 3, 2020



                                                                                                        VIEW MORE 1




    Markets

    Morgan Stanley Is Increasing China Overweight, Garner Says

  Before it's here, it's on the Bloomberg Terminal.   LEARN MORE




  s Quote Search
https://www.bloomberg.com/quote/USDHKD:CUR                                                                      2/4
4/4/2020           Case 1:18-cv-02185-LJL USD
                                          Document      283-17
                                              to HKD Exchange Rate - Filed 05/11/20
                                                                     Bloomberg Markets Page 4 of 5
  s Quote Search


 RECENTLY VIEWED


  DJIA                                       S&P 500                          NASDAQ
  21,052.53                                  2,488.65                         7,373.08
    -360.91                                    -38.25                           -114.23




    News
                     Markets
                     Bad News Is
                     Grinding Down Wall
                     Street’s Few
                     Remaining Bulls
                     21 hours ago
https://www.bloomberg.com/quote/USDHKD:CUR                                                           3/4
4/4/2020           Case 1:18-cv-02185-LJL USD
                                          Document      283-17
                                              to HKD Exchange Rate - Filed 05/11/20
                                                                     Bloomberg Markets Page 5 of 5

                     Markets
                     Stocks Suﬀer
                     Weekly Loss After
                     Dismal Jobs Report:
                     Markets Wrap
                     21 hours ago


                     World
                     'Bloomberg The
                     Open' Full Show
           47:57
                     (4/3/2020)
                     Apr 3, 2020


                     Markets
                     Lebanon Edges
                     Away from Its
                     Decades-Old Peg
                     for Small Deposits
                     Apr 3, 2020

                                          VIEW MORE 1




                                    Terms of Service Do Not Sell My Info (California)Trademarks Privacy Policy
                                                   ©2020 Bloomberg L.P. All Rights Reserved
                                         Careers Made in NYC Advertise Ad Choices       Contact Us Help




https://www.bloomberg.com/quote/USDHKD:CUR                                                                       4/4
